 Case 1:19-mj-05644-KMW Document 29 Filed 04/15/20 Page 1 of 1 PageID: 160
                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                Minutes of Proceedings


 OFFICE: CAMDEN                                         DATE: April 15, 2020

 JUDGE KAREN M. WILLIAMS

 COURT REPORTER: Electronic Court Recorder

 TITLE OF CASE:                                         DOCKET NO.: 19-MJ-5644-KMW

 UNITED STATES OF AMERICA

 VS.

 RICHARD TOBIN

DEFENDANT PRESENT

APPEARANCES:

KRISTEN M. HARBERG, ESQ. – AUSA FOR GOVERNMENT
LISA EVANS LEWIS, ESQ. – AFPD FOR DEFENDANT

OTHER:

GARY PETTIFORD – U.S. PRETRIAL OFFICER

NATURE OF PROCEEDINGS: Hearing on Defendant’s Motion for Reconsideration for Bail via
Remote Access

Defendant advised of rights.
Hearing on Defendant’s motion for reconsideration for bail [Doc. No. 27].
Hearing on Government’s application to require Defendant to file motion and all supporting exhibits
under seal. Ordered application granted and motion papers SEALED without further application.
Ordered Rose Marie Tobin sworn for defendant as potential third-party custodian.
Rose Marie Tobin sworn for defendant.
Ordered Robert Tobin sworn for defendant as potential third-party custodian.
Robert Tobin sworn for defendant.
Ordered Edward Giambrone sworn for defendant as potential third-party custodian
Edward Giambrone sworn for defendant.
Ordered bail set in amount of $100,000 unsecured co-signed by third-party custodian, Robert
Tobin, with conditions, including third-party custodians Rose Marie Tobin and Edward
Giambrone.
Ordered defendant released after processing.
Orders of Release to be entered.

                                              s/ Nicole Ramos
                                              DEPUTY CLERK



 TIME COMMENCED:         9:59         TIME ADJOURNED: 10:49             TOTAL TIME:      50 Minutes
